Exhibit 10.2
MASTER CROSS-COLLATERALIZATION AGREEMENT
(Revision Date 02/09/2009)
     THIS MASTER CROSS-COLLATERALIZATION AGREEMENT (this “Agreement”) is made as
of the 24th day of April, 2009 by DEUTSCHE BANK BERKSHIRE MORTGAGE, INC., a
Delaware corporation (“Lender”), those parties identified on Exhibit A —
Schedule 1 attached hereto (each referred to individually as a “Grantor” and all
referred to collectively as the “Grantors”) and Shady Grove Road Financing, LLC,
a Delaware limited liability company (the “Traville Borrower”).
RECITALS

A.   Lender has agreed to make a loan to each of those parties identified on
Exhibit A — Schedule 2 attached hereto (each referred to individually as a
“Borrower” and all referred to collectively as the “Borrowers”) (each a “Loan”
and collectively, the “Loans”) in the original principal amounts set forth on
Exhibit A — Schedule 2 attached hereto.   B.   Included among the Loans is a
Loan to the Traville Borrower, as more fully set forth on Exhibit A — Schedule 2
(the “Traville Loan”).   C.   Each Loan (other than the Traville Loan) is
secured by a Multifamily Mortgage/Deed of Trust/Deed to Secure Debt, Assignment
of Rents and Security Agreement (the “Security Instruments”), and the Traville
Loan is guaranteed by AvalonBay Traville, LLC, a Maryland limited liability
company (the “IDOT Grantor”) pursuant to a Guaranty (the “IDOT Guaranty”), which
IDOT Guaranty is secured by a Multifamily Indemnity Deed of Trust, Assignment of
Rents and Security Agreement (the “IDOT”) (the Security Instruments and the IDOT
are each a “Mortgage” and collectively, the “Mortgages”). The Mortgages encumber
the real property identified in Exhibit B attached hereto and other property
included within the definition of “Mortgaged Property” in the applicable
Mortgage.   D.   Each Grantor is an affiliate of the other Grantors and will
receive a direct and material benefit from the Loans to the Borrowers. Lender is
willing to make a Loan to each Borrower only if each Grantor agrees to pay all
of the Indebtedness of the Borrowers with respect to the Borrowers’ Loans as set
forth in this Agreement.   E.   Each Grantor is executing this Agreement to
evidence its agreement (a) to pay as and when due all of the Indebtedness of the
Borrowers under the Borrowers’ Loan Documents and (b) to bear joint and several
liability for the Indebtedness of all Borrowers as set forth in this Agreement.
  F.   Each Grantor (except Gardens Financing, LLC) executing a Mortgage further
agrees that its obligations under this Agreement shall be secured by such
Mortgage under the terms hereof. The obligations of Gardens Financing, LLC
hereunder shall not be secured by the Mortgage securing the Loan to Gardens
Financing, LLC (the “Avalon Gardens Mortgage”)

CREDIT FACILITY DOCUMENTS Collateralization Agreement

Page 1



--------------------------------------------------------------------------------



 



1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:
“Event of Default” shall have the meaning set forth in Section 4.
“Foreclosure” means, with respect to any Mortgage, a judicial or non-judicial
foreclosure of or trustee’s sale under the Mortgage, a deed in lieu of such
foreclosure or sale, a sale of the Property pursuant to lawful order of a court
of competent jurisdiction in a bankruptcy case filed under Title 11 of the
United States Code, or any other similar disposition of any of the Property
encumbered by the Mortgage.
“Fraudulent Transfer Laws” means Section 548 of Title 11 of the United States
Code or any applicable provisions of comparable state law, including any
provisions of the Uniform Fraudulent Conveyance Act or Uniform Fraudulent
Transfer Act, as adopted under state law.
“Indebtedness” means, with respect to each Grantor, the “Indebtedness” as
defined in such Grantor’s Mortgage without regard to additional obligations of
such Grantor that are created by this Agreement.
“Loans” means the loans identified in Exhibit A — Schedule 2.
“Mortgage” means that as set forth in the Recitals to this Agreement.
“Note” with respect to each Borrower means the Multifamily Note evidencing that
Borrower’s obligation to repay its Loan.
“Property” means, with respect to each Grantor, the “Mortgaged Property” as
defined in the Mortgage executed by such Grantor.
“Release Date” means the date that the applicable Property will be released
pursuant to Section 14 hereof.
“Total Indebtedness” means, with respect to each Grantor, that Grantor’s
obligation both (a) to pay its Indebtedness and (b) to pay all other amounts
payable under this Agreement and under the Borrowers’ Loan Documents, whether
such obligations arise directly or under a guaranty of such obligations.
“Total Property” means the aggregate of all the Properties, now or hereafter
made subject to this Agreement, except that, for purposes of Sections 2 and 18
of this Agreement only, the Property described in the Mortgage securing the Loan
to Gardens Financing, LLC shall not be part of the “Total Property”.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in the Mortgages.
2. Joint and Several Liability; Integration of Obligations.
     (a) Notwithstanding anything to the contrary in this Agreement or any
Borrower’s or the IDOT Grantor’s, as the case may be, Loan Documents, subject to
the terms and conditions of this Agreement, each Grantor (other than the IDOT
Grantor) hereby agrees to pay the Indebtedness of each Borrower, as and when due
and the IDOT Grantor hereby guaranties and becomes a surety for the prompt
payment of the Indebtedness of each other Grantor, as and when

Page 2



--------------------------------------------------------------------------------



 



due. Accordingly, the Indebtedness of each Borrower listed in Exhibit A —
Schedule 2 shall be the joint and several obligation of each Grantor, subject to
and in accordance with the terms of this Agreement.
     (b) While each Loan represents a separate and independent obligation of
each Grantor, whether direct or indirect, the Grantors acknowledge that, in
requesting Lender to make the Loans, they intend, subject to and upon the terms
and conditions of this Agreement:

  i.   that the Loans be treated as if they were a single, integrated
indebtedness of the Grantors, and     ii.   that the Total Property secure to
Lender the payment and performance of all of the Grantors’ Total Indebtedness.

Accordingly, if any Grantor or the Traville Borrower fails to pay fully, when
due, subject to applicable notice and cure periods, any amount payable to Lender
under this Agreement or any Loan Document, then Lender may elect, in its
discretion, to treat that amount as being due and owing by the Grantors listed
in Exhibit A — Schedule 1, on a joint and several basis; may enforce its rights
and remedies against and collect such amounts from the Grantors listed in
Exhibit A — Schedule 1 on a joint and several basis; and may recover such
amounts from the value of each of the Properties, on a pro rata basis or
otherwise, as determined by Lender in its discretion. Subject to and upon the
terms and conditions of this Agreement, the Total Property secures all Grantors’
Total Indebtedness, without apportionment or allocation of any Property or any
portion of any Property (except that the Total Indebtedness may be apportioned
among the Properties for the sole and limited purpose of determining the amount
of transfer or recordation taxes or documentary stamps required in connection
with this Agreement and the Mortgages).
3. IDOT and IDOT Guaranty. Notwithstanding anything to the contrary set forth in
this Agreement, the parties hereto agree that (i) the IDOT, together with the
IDOT Guaranty, evidences a contingent liability of the IDOT Grantor as set forth
in those documents; (ii) the IDOT Grantor shall not be primarily liable for any
Indebtedness described in this Agreement; and (iii) the IDOT Grantor shall
guarantee and become a surety for the prompt payment of the Indebtedness of each
Borrower and each other Grantor, as and when due, as set forth in this
Agreement.
4. Events of Default. Each of the following events shall constitute an “Event of
Default” under this Agreement:
     (a) a default or breach by any Grantor of any provision of this Agreement;
and
     (b) any event or condition constituting an “Event of Default” under any
Loan Document.
5. Avalon Gardens Mortgage. Any event or condition constituting an “Event of
Default” under this Agreement or any Loan Document shall also constitute an
“Event of Default” under the Avalon Gardens Mortgage. Notwithstanding anything
in this Agreement to the contrary, the parties hereto agree that the Avalon
Gardens Mortgage secures only the Indebtedness described in the Avalon Gardens
Mortgage and does not secure any additional obligations of Gardens Financing,
LLC under this Agreement.

Page 3



--------------------------------------------------------------------------------



 



6. Remedies. Upon the occurrence of a continuing Event of Default, Lender, in
its sole and absolute discretion, may exercise any or some or all of the
following remedies, in such order and at such times as Lender shall elect:
     (a) declare immediately due and payable the Indebtedness of any or all
Grantors and/or the Traville Borrower whether or not Lender exercises its right
to declare immediately due and payable the Indebtedness related to a particular
Mortgage under which the Event of Default may have occurred; and
     (b) exercise any or all of its rights and remedies under this Agreement,
any Loan Document or applicable law.
     Lender may exercise such remedies in one or more proceedings, whether
contemporaneous or consecutive or a combination of both, to be determined by
Lender in its sole discretion. Lender may enforce its rights against any one or
more Properties or portions of Properties, in such order and manner as it may
elect in its sole discretion. The enforcement of any one Mortgage shall not
constitute an election of remedies, and shall not limit or preclude the
enforcement of any other Mortgage or Loan Document, through one or more
additional proceedings. Lender may bring any action or proceeding, including but
not limited to judicial or non-judicial foreclosure proceedings, without regard
to the fact that one or more other proceedings may have been commenced elsewhere
with respect to the same Property or Properties or any portion of them. Each
Grantor hereby unconditionally and irrevocably waives any rights it may have,
now or in the future, whether at law or in equity, to require Lender to enforce
or exercise any of its rights or remedies under this Agreement, under any
Mortgage, or under any other Loan Document in any particular manner or order or
in any particular state or county, or to apply the proceeds of any foreclosure
sale or sales in any particular manner or order. The foregoing waiver includes,
without limitation, any and all benefits arising under or referred to in
California Civil Code Sections 2845, 2849 and 2850.
     No judgment obtained by Lender in any one or more enforcement proceedings
shall merge the related Indebtedness into that judgment, and all Indebtedness
which remains unpaid shall remain a continuing obligation of the Grantors.
Notwithstanding any foreclosure of any Mortgage, the Grantors shall remain bound
under this Agreement.
7. Application of Proceeds. Proceeds of the enforcement or foreclosure of any
Mortgage shall be applied to the payment of the Total Indebtedness (including
prepayment premiums) in such order as Lender may determine in Lender’s sole
discretion, subject to the requirements of applicable law.
8. Adjustment of Obligations. If the Total Indebtedness of any Grantor, or any
portion thereof, are subject to avoidance under any Fraudulent Transfer Law,
then the Total Indebtedness of that Grantor automatically shall be limited to
the largest amount that would not be subject to avoidance as a fraudulent
transfer or conveyance under such Fraudulent Transfer Law.
At any time at Lender’s sole option, Lender may record among the applicable land
records a complete or partial termination of this Agreement evidencing Lender’s
election to treat this Agreement as null and void with respect to one or more or
all of the Properties (each a “Terminated Property” and collectively, the
“Terminated Properties”). Each Grantor, as applicable, at Lender’s request, must
join in any such termination or partial termination, and each Grantor hereby
irrevocably appoints Lender as such Grantor’s agent and attorney-in-fact to
execute, deliver and record such termination or partial termination in such
Grantor’s name following written notice to Grantor and Grantor’s failure to
execute the same within ten (10)

Page 4



--------------------------------------------------------------------------------



 



business days following such notice. Following any such termination or partial
termination of this Agreement, Lender may enforce the Mortgages and other Loan
Documents in accordance with their respective terms as if this Agreement had
never been executed and delivered as to any Terminated Properties.
9. Grantors’ Rights of Subrogation, Etc.
     (a) Until the Total Indebtedness have been paid and performed in full, and
the maximum period thereafter during which any payment to Lender with respect to
the Total Indebtedness could be deemed a preference under the United States
Bankruptcy Code has expired, each Grantor hereby waives any right of
subrogation, contribution, reimbursement or indemnity (whether contractual,
statutory, equitable, under common law or otherwise) and any other rights to
enforce any claims or remedies which it has now or may have in the future
against any other Grantor, the Traville Borrower or any of the Properties or
against any guarantor or security for the Total Indebtedness.
     (b) If a Grantor’s agreement under Subsection (a) is found by a court of
competent jurisdiction to be void or voidable for any reason, any such rights a
Grantor may have against another Grantor, the Traville Borrower, any Properties
or any guarantor or security for the Total Indebtedness shall be subordinate to
any rights Lender may have against the other Grantors, the Traville Borrower,
such Properties, such guarantor or such security.
     (c) Each Grantor understands that the exercise by Lender of certain rights
and remedies contained in any Mortgage may affect or eliminate any Grantor’s
right of subrogation against any or all of the other Grantors and that such
Grantor may therefore incur a partially or totally non-reimbursable liability
under this Agreement. Nevertheless, each Grantor authorizes and empowers Lender,
in Lender’s sole and absolute discretion, to exercise any right or remedy, or
any combination thereof, which may then be available.
10. Subordination of Obligations Between Grantors. Any indebtedness or other
obligation of a Grantor (a “Debtor Grantor”) held by another Grantor (a
“Creditor Grantor”) shall be subordinate to the rights of Lender against that
Debtor Grantor. If Lender so requests at a time when an Event of Default has
occurred and is continuing, any Creditor Grantor shall enforce and collect any
such indebtedness or other obligation as trustee for Lender and shall pay over
to Lender any amount collected, on account of the Total Indebtedness of the
Debtor Grantor.
11. Lender’s Rights. Each Grantor agrees that Lender may, without demand and at
any time and from time to time and without the consent of, or notice to, the
Grantor, without incurring responsibility to the Grantor, and without impairing
or releasing the Total Indebtedness of any Grantor, upon or without any terms or
conditions and in whole or in part:
     (a) change the manner, place or terms of payment, or change or extend the
time of payment of, or renew, increase, accelerate or alter, any of the
Indebtedness or Total Indebtedness of any of the Grantors, any security for such
Indebtedness or Total Indebtedness, or any liability incurred directly or
indirectly with respect to such Indebtedness or Total Indebtedness;
     (b) take and hold security for the payment of the Indebtedness or Total
Indebtedness of any of the other Grantors and sell, exchange, release,
surrender, realize upon or otherwise deal with in any manner and in any order
any property pledged or mortgaged to secure such Indebtedness or Total
Indebtedness;

Page 5



--------------------------------------------------------------------------------



 



     (c) exercise or refrain from exercising any rights against any Grantor, the
Traville Borrower, any guarantor or any Properties;
     (d) release or substitute any one or more endorsers, guarantors, or other
obligors with respect to the Indebtedness or Total Indebtedness of any of the
other Grantors;
     (e) settle or compromise any of the Indebtedness or Total Indebtedness of
any of the other Grantors (including but not limited to obligations under this
Agreement), any security for such Indebtedness or Total Indebtedness or any
liability incurred directly or indirectly with respect to such Indebtedness or
Total Indebtedness, or subordinate the payment of all or any part of such
Indebtedness or Total Indebtedness to the payment of any liability (whether due
or not) of any other Grantor to its creditors other than Lender;
     (f) apply any sums realized to any liability or liabilities of any other
Grantor, the Traville Borrower or guarantor to Lender regardless of what
liability or liabilities of the Grantors, the Traville Borrower or guarantor to
Lender remain unpaid; and
     (g) consent to or waive any breach by any other Grantor, the Traville
Borrower or guarantor of, or any act, omission or default by any other Grantor,
the Traville Borrower or guarantor under, this Agreement or any of the Loan
Documents.
12. Indemnification. The Grantors, jointly and severally, for themselves, their
personal representatives, successors and assigns, hereby indemnify and hold
harmless Lender and each of the trustees named in the Mortgages, as applicable,
and their successors in the trust and Lender and its successors in interest in
each of the Mortgages and their respective controlling persons, directors,
officers, agents, employees, contractors, subcontractors, and the personal
representatives, successors and assigns of each of them (all hereinafter
collectively referred to as the “Indemnitees”) of and from any and all claims,
debts, demands, rights, liabilities, actions and causes of action of whatsoever
kind and nature, either direct or consequential, and all costs and expenses
arising out of or relating thereto (including attorneys’ fees) which any person
or entity has or may have against the Indemnitees, or any of them, on account
of, or because of, the failure to pay in full all transfer, mortgage,
recordation, documentary, or similar taxes, if any, or any portion thereof that
may be due because of the making of the Loans, execution, delivery or
recordation of any of the Mortgages and this Agreement or execution or delivery
of any guaranty or otherwise arising out of the loan transactions and all
interest, penalties and fines that may be or may become due. The Indemnitees
may, at the cost of the Grantors, defend all claims made that are or may be
covered by this Agreement unless the Grantors retain counsel acceptable to the
Indemnitees. This indemnification shall survive payment of each of the Loans and
release of any or all of the Mortgages and this Agreement.
13. Waivers of Presentment, Marshalling, Certain Suretyship Defenses, etc.
     (a) With respect to its obligations under this Agreement, each Grantor
waives presentment, demand, notice of dishonor, protest, notice of acceleration,
notice of intent to demand or accelerate payment or maturity, presentment for
payment, notice of nonpayment, grace, and diligence in collecting such
obligations (not including, however, notices and grace periods expressly
provided for in the Loan Documents).
     (b) Notwithstanding the existence of any other security interests in any
Property held by Lender or by any other party, Lender shall have the right to
determine in its discretion the order in which any or all of the Properties or
portions of any of the Properties shall be subjected to the remedies provided in
this Agreement and the Loan Documents or applicable law. Lender

Page 6



--------------------------------------------------------------------------------



 



shall have the right to determine in its discretion the order in which any or
all portions of the Total Indebtedness are satisfied from the proceeds realized
upon the exercise of such remedies. Each Grantor hereby unconditionally and
irrevocably waives any and all right to require the marshalling of assets or to
require that any of the Properties or portions of any of the Properties be sold
in the inverse order of alienation or in parcels or as an entirety in connection
with the exercise of any such remedies.
     (c) To the extent that, notwithstanding Section 2 of this Agreement or any
provisions of this Agreement to the contrary, any Grantor may be deemed to be a
surety or guarantor with respect to any of the Loans, then in such capacity the
following provisions will apply:
          (i) The following provisions apply only to any Property located in the
State of California:
               (A) Each Grantor hereby waives any and all benefits and defenses
under California Civil Code Section 2810 and agrees that by doing so such
Grantor shall be liable for the Loans even if one or more of the Grantors ceases
to be liable therefor. Each Grantor hereby waives any and all benefits and
defenses under California Civil Code Section 2809 and agrees that by doing so
such Grantor’s liability may be larger in amount and more burdensome than that
of any other Grantor.
               (B) Each Grantor understands that the exercise by Lender of
certain rights and remedies contained in any of the Mortgages (such as a
non-judicial foreclosure sale) may affect or eliminate such Grantor’s right of
subrogation against another Grantor, and that such Grantor may therefore incur a
partially or totally un-reimbursable liability under this Agreement.
Nevertheless, each Grantor hereby authorizes and empowers Lender to exercise, in
its sole and absolute discretion, any right or remedy, or any combination
thereof, which may then be available, since it is the intent and purpose of such
Grantor that the obligations under this Agreement shall be absolute, independent
and unconditional under any and all circumstances. Each Grantor expressly waives
any defense (which defense, if such Grantor had not given this waiver, such
Grantor might otherwise have) to a personal judgment against such Grantor by
reason of a non-judicial foreclosure of any of the Total Property. Without
limiting the generality of the foregoing, such Grantor hereby expressly waives
any and all benefits under (1) California Code of Civil Procedure Section 580a
(which Section, if this waiver had not been given, might otherwise limit such
Grantor’s liability after a nonjudicial foreclosure sale to the difference
between the obligations of such Grantor under this Agreement and the fair market
value of the property or interests sold at such nonjudicial foreclosure sale),
(2) California Code of Civil Procedure Sections 580b and 580d (which Sections,
if this waiver had not been given, might otherwise limit Lender’s right to
recover a deficiency judgment with respect to purchase money obligations and
after a nonjudicial foreclosure sale, respectively), and (3) California Code of
Civil Procedure Section 726 (which Section, if this waiver had not been given,
among other things, might otherwise require Lender to exhaust all of its
security before a personal judgment could be obtained for a deficiency).
Notwithstanding any foreclosure of the lien of any Mortgage, whether by the
exercise of the power of sale contained in that any Mortgage, by an action for
judicial foreclosure or by Lender’s acceptance of a deed in lieu of foreclosure,
each Grantor shall remain bound under this Agreement.
               (C) In accordance with Section 2856 of the California Civil Code,
each Grantor also waives any right or defense based upon an election of remedies
by Lender, even though such election (e.g., nonjudicial foreclosure with respect
to any collateral held by Lender to secure repayment of the Total Indebtedness)
destroys or otherwise impairs the subrogation rights of such Grantor or any
right of such Grantor (after payment of the Total

Page 7



--------------------------------------------------------------------------------



 



Indebtedness) to proceed against any other Grantor for reimbursement, or both,
by operation of Section 580d of the California Code of Civil Procedure or
otherwise.
               (D) In accordance with Section 2856 of the California Civil Code,
each Grantor waives any and all other rights and defenses available to such
Grantor by reason of Sections 2787 through 2855, inclusive, of the California
Civil Code, including, without limitation, any and all rights or defenses such
Grantor may have by reason of protection afforded to such Grantor with respect
to any of the obligations of such Grantor under this Agreement pursuant to the
antideficiency or other laws of the State of California limiting or discharging
any or part of the Total Indebtedness or Lender’s right of recovery of such
Total Indebtedness, including, without limitation, Sections 580a, 580b, 580d,
and 726 of the California Code of Civil Procedure.
               (E) In accordance with Section 2856 of the California Civil Code,
each Grantor agrees to withhold the exercise of any and all subrogation and
reimbursement rights against any other Grantors, against any other person, and
against any collateral or security for the Total Indebtedness, including,
without limitation, any such rights pursuant to Sections 2847 and 2848 of the
California Civil Code, until the Total Indebtedness have been indefeasibly paid
and satisfied in full, all obligations owed to Lender under the Total
Indebtedness have been fully performed, and Lender has released, transferred or
disposed of all of its right, title and interest in such collateral or security.
          (ii) The following provision applies only to any Property located in
the State of Connecticut:
               (A) EACH GRANTOR ACKNOWLEDGES THAT THE TRANSACTION CONTEMPLATED
BY THE LOAN DOCUMENTS IS A “COMMERCIAL TRANSACTION” AS SUCH IS DEFINED IN
§52-278a OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED (“G.S.A.”). EACH
GRANTOR FURTHER ACKNOWLEDGES THAT, PURSUANT TO G.S.A. §52-278a THROUGH 52-278n,
THE GRANTORS HAVE A RIGHT TO A NOTICE AND HEARING PRIOR TO THE ISSUANCE OF ANY
“PREJUDGMENT REMEDY.” NOTWITHSTANDING THE FOREGOING, EACH GRANTOR HEREBY WAIVES
ALL RIGHTS TO SUCH NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER IN CONNECTION
WITH THE ISSUANCE OF ANY SUCH PREJUDGMENT HEARING IN CONNECTION WITH A SUIT
BROUGHT IN A COURT OF COMPETENT JURISDICTION IN THE STATE OF CONNECTICUT TO
ENFORCE THE GRANTORS OBLIGATIONS AS GUARANTORS UNDER THIS AGREEMENT.
          (iii) The following provisions apply only to any Property located in
the State of New Jersey:
               (A) If any Grantor is deemed to be a surety or guarantor with
respect to any of the Loans, such Grantor further waives all defenses based on
suretyship or impairment of collateral (such Grantor and Lender intending this
waiver to have the effects described in Section 48 of the Restatement (Third) of
the Law of Suretyship and Guaranty).
               (B) If any Grantor is deemed to be a surety or guarantor with
respect to any of the Loans, such Grantor hereby acknowledges that it has read
and understands all of the provisions of this Agreement, including the waiver of
jury trial set forth in Section 32, and has been advised by legal counsel as
such Grantor has deemed to be necessary or appropriate.
14. Release Provisions.

Page 8



--------------------------------------------------------------------------------



 



     (a) Anything in any of the Mortgages to the contrary notwithstanding,
Lender will release any Property from this Agreement and the lien created hereby
only upon payment in full of all of the Total Indebtedness or as set forth below
in Section 14(b).
     (b) In the event any Grantor or the Traville Borrower requests a release of
a Property from the lien of a corresponding Mortgage in connection with
(y) payment in full of the entire Indebtedness allocated to its related Property
or (z) a Transfer of such Property to an unaffiliated third party, Lender will
release (the “Release”) such Property from the applicable Mortgage and this
Agreement upon the satisfaction of all of the following conditions; provided,
however, the grantor of such Mortgage will not be released from liability
pursuant to Section 18 of the applicable Mortgage arising out of conditions
existing on or before the Release (collectively, “Preexisting Conditions”), and
any existing guarantor of the Indebtedness allocated to the related Property
(“Guarantor”) will not be released from its obligations under the Guaranty
executed concurrently with and in connection with the applicable Mortgage to the
extent such Guarantor guarantees the obligations of the applicable grantor of
such Mortgage under Section 18 of the applicable Mortgage arising out of
Preexisting Conditions:
          (i) Lender has received from the applicable Grantor or the Traville
Borrower at least thirty (30) days’ prior written notice of the date proposed
for such release (the “Release Date”), which notice shall include such
additional information as Lender may require in accordance with Lender’s
then-standard underwriting procedures, in order to consider approval (which
approval shall be granted in Lender’s sole, but reasonable, discretion based on
the Lender’s then-current underwriting standards) of such Release, and must be
accompanied by a non-refundable review fee in the amount of $10,000.00 per
Release. Lender shall promptly identify the specific additional information
required to be delivered pursuant to this paragraph after any request for such
information from the applicable Grantor or the Traville Borrower.
          (ii) No Event of Default has occurred and is continuing and no event
or circumstance exists on the Release Date which with the giving of notice or
the passage of time or both could constitute such an Event of Default.
          (iii) The applicable Grantor (or the Traville Borrower) requesting
such Release shall have paid to Lender in full all of the following:
               (A) The entire Indebtedness allocated to such Property, including
but not limited to principal, accrued and unpaid interest and any prepayment
premium;
               (B) All of Lender’s reasonable third party costs and expenses,
including without limitation reasonable fees of outside counsel, in connection
with the release of such Property; and
               (C) On or before the Release Date, a Loan Servicer fee in the
amount of $10,000.
          (iv) The following requirements shall have been met:
               (A) The Total Property that would remain as security for the
outstanding Indebtedness under each remaining Mortgage must meet the following
requirements, as determined by Lender in Lender’s sole and absolute discretion:
(1) a debt service coverage ratio (“DCR”) as of the Release Date of not less
than 1.25:1; and (2) a loan to value ratio (“LTV”) as of the Release Date of not
more than seventy percent (70%). When calculating the DCR, Lender (y) shall
assume the Loans are amortizing on a 30-year basis, and (z) shall use the

Page 9



--------------------------------------------------------------------------------



 



net operating income (“NOI”) calculated on an annual basis based upon
December 31 operating statements of the remaining Total Property, using Lender’s
standard underwriting procedures.
                    Notwithstanding the foregoing, not more than once in any
twelve (12) month period in connection with a proposed Release, a Transfer (as
defined in the applicable Mortgage) of a Property under Section 21(f) of the
applicable Mortgage or a Substitution (as defined in the Master Substitution
Agreement dated the date of this Agreement by and among Lender, the Grantors and
the Traville Borrower (the “Substitution Agreement”)) under the Substitution
Agreement, a Grantor or the Traville Borrower may request that Lender calculate
the DCR for purposes of the foregoing requirement using an updated NOI, under
Lender’s standard underwriting procedures, provided that such Grantor (or the
Traville Borrower) (1) notifies Lender of such request and provides Lender with
the applicable operating statements not less than ninety (90) days prior to the
Release Date, (2) pays to Lender a fee equal to the greater of (x) $1,800 per
property comprising the Total Property immediately following the Release or (y)
$25,000 and (3) pays to Loan Servicer an aggregate fee equal to $7,500.
               (B) [Intentionally Omitted.]
               (C) The applicable Grantor or the Traville Borrower shall provide
Lender such financial statements and other information as Lender may reasonably
require to make the determinations hereunder, certified by either the chief
financial officer or senior financial officer of such Grantor or the Traville
Borrower as being true, correct and complete in all material respects.
     Notwithstanding the foregoing, Lender will not require that the Total
Property that would remain as security for the remaining Total Indebtedness be
subject to an evaluation of geographic diversity.
15. Obligations Absolute. No invalidity, irregularity or unenforceability of all
or any part of the Total Indebtedness of any Grantor shall affect, impair or be
a defense to the recovery by Lender of the Indebtedness or Total Indebtedness of
any other Grantor, and the liability of each Grantor under this Agreement and
the Loan Documents with respect to the Indebtedness of each other Grantor shall
be primary, absolute and unconditional notwithstanding the occurrence of any
event or the existence of any other circumstances which might constitute a legal
or equitable discharge of a surety or guarantor for the Indebtedness of any
other Grantor except payment and performance in full of that other Grantor’s
Indebtedness.
16. Limited-Recourse Liability. Each Grantor’s (other than the IDOT Grantor’s)
personal liability for the Total Indebtedness shall be limited as and to the
same extent as set forth in its Note and the IDOT Grantor’s personal liability
for the Total Indebtedness shall be limited as and to the same extent as set
forth in the IDOT Guaranty.
17. Notices. All notices to each Grantor under this Agreement shall be in
writing and shall be given in the manner provided in that Grantor’s Mortgage for
notices to that Grantor. All notices to Lender by any Grantor under this
Agreement shall be in writing and shall be given in the manner described in the
Mortgage executed in connection with the Loan.
18. Governing Law; Jurisdiction and Venue. The parties intend that Lender will
assign the Loans, the Mortgages and this Agreement to the Federal Home Loan
Mortgage Corporation, a congressionally-chartered government-sponsored
enterprise having its principal place of business in McLean, Virginia. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia. Each of the Grantors hereby

Page 10



--------------------------------------------------------------------------------



 



submits to the in personam jurisdiction of any federal or state court in (i) any
state or jurisdiction in which any Property is located and (ii) the Commonwealth
of Virginia with respect to any proceeding arising out of or relating to this
Agreement. Each of the Grantors irrevocably waives, to the fullest extent
permitted under applicable law, any objections they may now or hereafter have to
the venue of any suit, action or proceeding brought in any such court and any
claim that the same has been brought in an inconvenient forum. Each Grantor
acknowledges that it has received material and substantial consideration for the
cross-collateralization of the Total Property (other than the Avalon Gardens
Property) and that the foregoing venue provision is integral to Lender’s
realization of its rights hereunder. Each Grantor further acknowledges that it
is not in a disparate bargaining position, that it is a commercial enterprise,
with sophisticated financial, legal and economic experience, and that the venue
selections contained herein are not unreasonable, unjust, inconvenient or
overreaching.
19. Captions, Cross References and Exhibits. The captions assigned to provisions
of this Agreement are for convenience only and shall be disregarded in
construing this Agreement. Any reference in this Agreement to a “Section”, a
“Subsection” or an “Exhibit” shall, unless otherwise explicitly provided, be
construed as referring to a section of this Agreement, to a subsection of the
section of this Agreement in which the reference appears or to an Exhibit
attached to this Agreement. All Exhibits referred to in this Agreement are
hereby incorporated by reference.
20. Number and Gender. Use of the singular in this Agreement includes the
plural, use of the plural includes the singular, and use of one gender includes
all other genders, as the context may require.
21. Statutes and Regulations. Any reference in this Agreement to a statute or
regulation shall include all amendments to and successors to such statute or
regulation, whether adopted before or after the date of this Agreement.
22. No Partnership. This Agreement is not intended to, and shall not, create a
partnership or joint venture among the parties, and no party to this Agreement
shall have the power or authority to bind any other party except as explicitly
provided in this Agreement.
23. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, successors, and
assigns.
24. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity of any other provision, and all other
provisions shall remain in full force and effect.
25. Entire Agreement. This Agreement, together with the Note, Mortgage and Loan
Documents relating to each Loan, contains the entire agreement among the parties
as to the rights granted and the obligations assumed in this Agreement. To the
extent that this Agreement conflicts with the terms of the other Loan Documents,
this Agreement shall govern and control.
26. Waiver; No Remedy Exclusive. Any forbearance by a party to this Agreement in
exercising any right or remedy given under this Agreement or existing at law or
in equity shall not constitute a waiver of or preclude the exercise of that or
any other right or remedy. Unless otherwise explicitly provided, no remedy under
this Agreement is intended to be exclusive of any other available remedy, but
each remedy shall be cumulative and shall be in addition to other remedies given
under this Agreement or existing at law or in equity.

Page 11



--------------------------------------------------------------------------------



 



27. Third Party Beneficiaries. Neither any creditor of any party to this
Agreement, nor any other person, is intended to be a third party beneficiary of
this Agreement.
28. Course of Dealing. No course of dealing among the parties to this Agreement
shall operate as a waiver of any rights of any party under this Agreement.
29. Further Assurances and Corrective Instruments. To the extent permitted by
law, the parties shall, from time to time, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, such supplements to this
Agreement and such further instruments as Lender may reasonably require for
carrying out the intention of or facilitating the performance of this Agreement.
30. No Party Deemed Drafter. No party shall be deemed the drafter of this
Agreement, and this Agreement shall not be construed against either party as the
drafter of the Agreement.
31. Additional Rights Upon Default. Notwithstanding anything to the contrary
contained herein or in the other Loan Documents, if an Event of Default shall
occur and continue pursuant to Sections 22 (d) or (f) through (j) of the
Mortgage for a particular Property (a “Default Property”), then upon the
applicable Grantor or the Traville Borrower causing a substitution of collateral
with respect to, or release of, the Default Property, all in compliance with the
applicable provisions of the Loan Documents, (1) such Event of Default shall be
deemed cured, (2) any related acceleration of the Loans shall be rescinded, and
(3) any other remedy relating to such Event of Default shall cease to apply.
Such substitution or release must occur, if it is to occur at all pursuant to
this Section 31, within 60 days after any acceleration of one or more of the
Loans. Each Grantor agrees that during such 60 day period (unless the release or
substitution of collateral is accomplished prior to the end of such 60 day
period), Lender may commence any remedy allowable under the Loan Documents, but
may not cause the sale of any Property and the transfer of title thereto to
occur until after the end of such 60 day period.
32. WAIVER OF TRIAL BY JURY. EACH GRANTOR AND LENDER (A) COVENANTS AND AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS
AGREEMENT THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL
BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW
OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY
EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL
COUNSEL.
33. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original document and all of which together shall
constitute one agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement effective
as of the day and year first written above.

Page 12



--------------------------------------------------------------------------------



 



            BORROWER/GRANTOR:

ALAMEDA FINANCING, L.P., a Delaware
   limited partnership
      By:   California Multiple Financing, Inc., a         Maryland 
corporation, its general partner              By:   /s/ Joanne M. Lockridge    
    Joanne M. Lockridge        Senior Vice President-Finance     

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT
 
State of Connecticut
County of Fairfield
On 22nd day of April, 2009 before me, Beth Deitz , Notary Public, personally
appeared Joanne M. Lockridge, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in her authorized capacity, and
that by her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                  /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary
Public   

 



--------------------------------------------------------------------------------



 



 

            BORROWER/GRANTOR:

MISSION BAY NORTH FINANCING, L.P., a
   Delaware limited partnership
      By:   California Multiple Financing, Inc., a Maryland         
corporation, its general partner              By:   /s/ Joanne M. Lockridge    
    Joanne M. Lockridge        Senior Vice President-Finance     

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT
 
State of Connecticut
County of Fairfield
On 22nd day of April, 2009 before me Beth Meryl Deitz, Notary Public, personally
appeared Joanne M. Lockridge, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in her authorized capacity, and
that by her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                  /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary
Public     

 



--------------------------------------------------------------------------------



 



                              BORROWER/GRANTOR:    
 
                    WITNESS:       GATES FINANCING, LLC, a Delaware limited
   liability company    
 
                    /s/ Debra G. Cruzan       By:   AvalonBay Communities, Inc.,
a Maryland                           Print Name: Debra G. Cruzan          
corporation, its sole member    
 
                   
/s/ Robert Rosevear
      By:   /s/ Joanne M. Lockridge                      
Print Name: Robert Rosevear
          Joanne M. Lockridge    
 
          Senior Vice President—Finance    

     
 
   
STATE OF CONNECTICUT                     
  )
 
  )  ss:
COUNTY OF FAIRFIELD                     
  )

     On this 22nd day of April, 2009, before me Beth Meryl Dietz the undersigned
officer, personally appeared Joanne M. Lockridge, who acknowledged herself to be
the Senior Vice President-Finance of AvalonBay Communities, Inc., a Maryland
corporation, sole member of Gates Financing, LLC, a Delaware limited liability
company, and that she as such Senior Vice President-Finance authorized to do so,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the limited liability company by herself as Senior Vice
President-Finance, as her free act and deed and the free act and deed of such
limited liability company.
     IN WITNESS WHEREOF, I hereby set my hand.

                /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary Public 
     

[AFFIX SEAL]
My Commission expires: April 30, 2009

 



--------------------------------------------------------------------------------



 



                              BORROWER/GRANTOR:    
 
                    WITNESS:       HARBOR FINANCING, LLC, a Delaware
    limited liability company    
 
                    /s/ Debra G. Cruzan       By:   AvalonBay Communities, Inc.,
a Maryland                           Print Name: Debra G. Cruzan          
Corporation, its sole member      
/s/ Robert Rosevear
          By:   /s/ Joanne M. Lockridge                          
Print Name: Robert Rosevear
              Joanne M. Lockridge  
 
              Senior Vice President-Finance  

     
 
   
STATE OF CONNECTICUT                     
  )
 
  )  ss:
COUNTY OF FAIRFIELD                     
  )

     On this 22nd day of April, 2009, before me Beth Meryl Dietz the undersigned
officer, personally appeared Joanne M. Lockridge, who acknowledged herself to be
the Senior Vice President-Finance of AvalonBay Communities, Inc., a Maryland
corporation, sole member of Harbor Financing, LLC, a Delaware limited liability
company, and that she as such Senior Vice President-Finance authorized to do so,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the limited liability company by herself as Senior Vice
President-Finance, as her free act and deed and the free act and deed of such
limited liability company.
     IN WITNESS WHEREOF, I hereby set my hand.

                /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary Public 
     

[AFFIX SEAL]
My Commission expires: April 30, 2009

 



--------------------------------------------------------------------------------



 



            BORROWER/GRANTOR:

4100 MASSACHUSETTS AVENUE ASSOCIATES,
L.P., a District of Columbia limited partnership
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
general partner              By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President—Finance     

     
 
   
STATE OF CONNECTICUT 
  )
 
  )  ss:
COUNTY OF FAIRFIELD 
  )

     I, Beth Meryl Deitz, a Notary Public, in and for the jurisdiction
aforesaid, do hereby certify that Joanne M. Lockridge, who is named as Senior
Vice President for AvalonBay Communities, Inc., a Maryland Corporation, general
partner of 4100 Massachusetts Avenue Associates, L.P., a District of Columbia
limited partnership, personally appeared before me in said jurisdiction, and as
said Senior Vice President-Finance and by virtue of the authority vested in her
by said Instrument, acknowledged said Instrument to be the act and deed of said
limited partnership, and that she delivered the same as such.
     WITNESS my hand and official seal this 22nd day of April, 2009.

                /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary Public 
     

     My Commission Expires: April 30, 2009

 



--------------------------------------------------------------------------------



 



                  BORROWER/GRANTOR:    
 
                AVALONBAY COMMUNITIES, INC., a         Maryland corporation    
 
           
 
  By:   /s/ Joanne M. Lockridge   (SEAL)              
 
      Joanne M. Lockridge    
 
      Senior Vice President-Finance    

     
 
   
STATE OF CONNECTICUT 
  )
 
  )  ss:
COUNTY OF FAIRFIELD 
  )

     I, Beth Meryl Deitz, a Notary Public, in and for the jurisdiction
aforesaid, do hereby certify that Joanne M. Lockridge, who is named as Senior
Vice President for AvalonBay Communities, Inc., a Maryland Corporation,
personally appeared before me in said jurisdiction, and as said Senior Vice
President-Finance and by virtue of the authority vested in her by said
Instrument, acknowledged said Instrument to be the act and deed of said
corporation, and that she delivered the same as such.
     WITNESS my hand and official seal this 22nd day of April, 2009.

                /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary Public 
     

     My Commission Expires: April 30, 2009

 



--------------------------------------------------------------------------------



 



            IDOT GRANTOR:

AVALONBAY TRAVILLE, LLC,
a Maryland limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member              By:   /s/ Joanne M. Lockridge    (SEAL)     Joanne M.
Lockridge        Senior Vice President — Finance     

     
 
   
STATE OF CONNECTICUT 
  )
 
  )  ss:
COUNTY OF FAIRFIELD 
  )

     I HEREBY CERTIFY, that on April 22nd , 2009, before me, the undersigned, a
Notary Public of the State aforesaid, duly qualified and commissioned as such,
personally appeared Joanne M. Lockridge, Senior Vice President — Finance of
Avalon Bay Communities, Inc., in its capacity as the sole member of AVALONBAY
TRAVILLE, LLC, a Maryland limited liability company, known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument and acknowledged that he executed the foregoing instrument for the
purposes therein contained.
     WITNESS my hand and Notarial Seal.

                  /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary Public
My Commission Expires: April 30, 2009   

 



--------------------------------------------------------------------------------



 



            TRAVILLE BORROWER:

SHADY GROVE ROAD FINANCING, LLC, a
   Delaware limited liability company
      By:   AvalonBay Traville, LLC, a Maryland         limited liability
company, its sole member              By:   AvalonBay Communities, Inc., a      
  Maryland corporation, its sole member              By:   /s/ Joanne M.
Lockridge   (SEAL)      Joanne M. Lockridge        Senior Vice President —
Finance     

     
 
   
STATE OF CONNECTICUT 
  )
 
  )  ss:
COUNTY OF FAIRFIELD 
  )

     I HEREBY CERTIFY, that on April 22nd, 2009, before me, the undersigned, a
Notary Public of the State aforesaid, duly qualified and commissioned as such,
personally appeared Joanne M. Lockridge, Senior Vice President — Finance of
Avalon Bay Communities, Inc., in its capacity as the sole member of AvalonBay
Traville, LLC, a Maryland limited liability company, in its respective capacity
as the sole member of SHADY GROVE ROAD FINANCING, LLC, a Delaware limited
liability company, known to me (or satisfactorily proven) to be the person whose
name is subscribed to the within instrument and acknowledged that he executed
the foregoing instrument for the purposes therein contained.
     WITNESS my hand and Notarial Seal.

                  /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary Public
My Commission Expires: April 30, 2009  

 



--------------------------------------------------------------------------------



 



            BORROWER/GRANTOR:

EDGEWATER FINANCING, LLC, a Delaware
   limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member              By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President—Finance     

     
 
   
STATE OF CONNECTICUT                     
  )
 
  )  ss:
COUNTY OF FAIRFIELD                     
  )

          On this 22nd day of April, 2009, before me, the undersigned officer,
personally appeared Joanne M. Lockridge, Senior Vice President-Finance of
AvalonBay Communities, Inc., a Maryland corporation, sole member of Edgewater
Financing, LLC, a Delaware limited liability company, and who, I am satisfied,
is the person who signed the within instrument, and acknowledged that she, as
such officer, signed and delivered the same as the voluntary act and deed of
said limited liability company, for the purposes therein contained.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

                  /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary Public
My Commission Expires: April 30, 2009  

 



--------------------------------------------------------------------------------



 



            BORROWER/GRANTOR:

FREEHOLD FINANCING, LLC, a Delaware
   limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member                    By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President—Finance     

     
 
   
STATE OF CONNECTICUT                     
  )
 
  )  ss:
COUNTY OF FAIRFIELD                     
  )

          On this 22nd day of April, 2009, before me, the undersigned officer,
personally appeared Joanne M. Lockridge, Senior Vice President-Finance of
AvalonBay Communities, Inc., a Maryland corporation, sole member of Freehold
Financing, LLC, a Delaware limited liability company, and who, I am satisfied,
is the person who signed the within instrument, and acknowledged that she, as
such officer, signed and delivered the same as the voluntary act and deed of
said limited liability company, for the purposes therein contained.
          IN WITNESS WHEREOF, I hereunto set my hand and official seal.

                  /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary Public
My Commission Expires: April 30, 2009  

 



--------------------------------------------------------------------------------



 



            BORROWER/GRANTOR:

RUN EAST II FINANCING, LLC, a Delaware
   limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member              By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President—Finance     

     
 
   
STATE OF CONNECTICUT                     
  )
 
  )  ss:
COUNTY OF FAIRFIELD 
  )

          On this 22nd day of April, 2009, before me, the undersigned officer,
personally appeared Joanne M. Lockridge, Senior Vice President-Finance of
AvalonBay Communities, Inc., a Maryland corporation, sole member of Run East II
Financing, LLC, a Delaware limited liability company, and who, I am satisfied,
is the person who signed the within instrument, and acknowledged that she, as
such officer, signed and delivered the same as the voluntary act and deed of
said limited liability company, for the purposes therein contained.
          IN WITNESS WHEREOF, I hereunto set my hand and official seal.

                  /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary
Public        My Commission Expires: April 30, 2009  

 



--------------------------------------------------------------------------------



 



            BORROWER/GRANTOR:

BELLEVUE FINANCING, LLC, a Delaware
   limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member              By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President—Finance     

STATE OF CONNECTICUT, Fairfield County ss:
     On this 22nd day of April, 2009, before me, the undersigned, a Notary
Public in and for the State of Connecticut, duly commissioned and sworn,
personally appeared Joanne M. Lockridge, to me known to be Senior Vice
President-Finance of AvalonBay Communities, Inc., a Maryland corporation, sole
member of Bellevue Financing, LLC, a Delaware limited liability company, the
limited liability company that executed the foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
said limited liability company, for the uses and purposes therein mentioned, and
on oath stated that she was authorized to execute said instrument.

                  /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary Public

My Commission Expires: April 30, 2009  

 



--------------------------------------------------------------------------------



 



            BORROWER/GRANTOR:

AVALONBAY SHREWSBURY, INC., a
Maryland corporation
      By:   /s/ Joanne M. Lockridge         Joanne M. Lockridge        Senior
Vice President—Finance     

STATE OF CONNECTICUT, Fairfield County ss:
     On this 22nd_day of April, 2009, before me, the undersigned notary public,
personally appeared Joanne M. Lockridge, proved to me through satisfactory
evidence of identification or personally known to me to be the Senior Vice
President-Finance of AvalonBay Shrewsbury, Inc., a Maryland corporation, and
acknowledged to me that she signed it voluntarily for its stated purpose.

                  /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary
Public     

My Commission Expires: April 30, 2009

 



--------------------------------------------------------------------------------



 



            BORROWER/GRANTOR:

WOBURN FINANCING, LLC, a Delaware
   limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member              By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President—Finance     

STATE OF CONNECTICUT, Fairfield County ss:
     On this 22nd day of April, 2009, before me, the undersigned notary public,
personally appeared Joanne M. Lockridge, proved to me through satisfactory
evidence of identification or personally known to me to be the Senior Vice
President-Finance of AvalonBay Communities, Inc., a Maryland corporation, sole
member of Woburn Financing, LLC, a Delaware limited liability company, and
acknowledged to me that she signed it voluntarily for its stated purpose.

                  /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary
Public     

My Commission Expires: April 30, 2009

 



--------------------------------------------------------------------------------



 



            BORROWER/GRANTOR:

GARDENS FINANCING, LLC, a Delaware
   limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member              By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President—Finance     

     
 
   
STATE OF CONNECTICUT 
  )
COUNTY OF FAIRFIELD                      
  )  ss:

     On the 22nd day of April, in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared Joanne M. Lockridge
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in her capacity, and that by her
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

                  /s/ Beth Meryl Deitz       Beth Meryl Deitz      Notary
Public     

My Commission Expires: April 30, 2009






--------------------------------------------------------------------------------



 



            LENDER:

DEUTSCHE BANK BERKSHIRE
MORTGAGE, INC., a Delaware corporation
      By:   /s/ Steven B. Wendel    (SEAL)     Name:   Steven B. Wendel       
Title:   Officer              By:   /s/ Denis G. Leger    (SEAL)     Name:  
Denis G. Leger        Title:   Officer     

STATE OF MASSACHUSETTS, Suffolk County ss:
     On this 24th_day of April, 2009, before me, the undersigned notary public,
personally appeared Steven B. Wendel and Denis G. Leger, proved to me through
satisfactory evidence of identification or personally known to me to be the
Officer and Officer, respectively of Deutsche Bank Berkshire Mortgage, Inc., a
Delaware corporation and acknowledged to me that they signed it voluntarily for
its stated purpose.

                  /s/ George Eugene Moore       George Eugene Moore      Notary
Public     

My Commission Expires: February 18, 2016

 



--------------------------------------------------------------------------------



 



EXHIBIT A — SCHEDULE 1
GRANTORS
Grantors
Alameda Financing, L.P.
Mission Bay North Financing, L.P.
Gates Financing, LLC
Harbor Financing, LLC
4100 Massachusetts Avenue Associates, L.P.
AvalonBay Communities, Inc.
AvalonBay Shrewsbury, Inc.
Woburn Financing, LLC
AvalonBay Traville, LLC
Edgewater Financing, LLC
Freehold Financing, LLC
Run East II Financing, LLC
Gardens Financing, LLC
Bellevue Financing, LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A — SCHEDULE 2
BORROWERS, LOAN NUMBERS AND LOAN AMOUNTS

                  Loan Number     Borrower   Loan Amount     968714285    
Alameda Financing, L.P.
  $ 53,980,000.00     968714293    
Mission Bay North Financing, L.P.
  $ 73,269,000.00     968714307    
Gates Financing, LLC
  $ 41,321,000.00     968714315    
Harbor Financing, LLC
  $ 65,695,000.00     968714404    
4100 Massachusetts Avenue Associates, L.P.
  $ 59,010,000.00     968714331    
AvalonBay Communities, Inc.
  $ 45,850,000.00     968714331    
AvalonBay Shrewsbury, Inc.
  $ 21,130,000.00     968714323    
Woburn Financing, LLC
  $ 55,805,000.00     968714390    
Shady Grove Road Financing, LLC
  $ 77,700,000.00     968714358    
Edgewater Financing, LLC
  $ 78,565,000.00     968714420    
Freehold Financing, LLC
  $ 36,630,000.00     968714366    
Run East II Financing, LLC
  $ 39,250,000.00     968714374    
Gardens Financing, LLC
  $ 66,237,000.00     968714412    
Bellevue Financing, LLC
  $ 26,698,000.00  

Page 3



--------------------------------------------------------------------------------



 



EXHIBIT B
DESCRIPTION OF MORTGAGES

          Borrower   Property Name   County and State
Alameda Financing, L.P.
  Avalon on the Alameda   San Jose, CA
 
       
Mission Bay North Financing, L.P.
  Avalon at Mission Bay
North   San Francisco, CA
 
       
Gates Financing, LLC
  Avalon Gates   Stamford, CT
 
       
Harbor Financing, LLC
  Avalon on Stamford Harbor   Trumbull, CT
 
       
4100 Massachusetts Avenue Associates, L.P.
  Avalon at Foxhall   Washington, DC
 
       
AvalonBay Communities, Inc.
  Avalon at Gallery Place   Washington, DC
 
       
AvalonBay Shrewsbury, Inc.
  Avalon Shrewsbury   Shrewsbury, MA
 
       
Woburn Financing, LLC
  Avalon Woburn   Woburn, MA
 
       
Shady Grove Road
Financing, LLC
  Avalon at Traville   Rockville, MD
 
       
Edgewater Financing, LLC
  Avalon at Edgewater   Edgewater, NJ
 
       
Freehold Financing, LLC
  Avalon at Freehold   Freehold, NJ
 
       
Run East II Financing, LLC
  Avalon Run East II   Lawrenceville, NJ
 
       
Gardens Financing, LLC
  Avalon Gardens   Nanuet, NY
 
       
Bellevue Financing, LLC
  Avalon Bellevue   Bellevue, WA

See Schedule B-1 to B-14 to Exhibit B for legal descriptions

Page 4